OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                 - AUSTIN

                                  &ly 4, 1939


Em. Tom L. Yeauchaaip
33cretary of State
~wdi.n, Texas
Dear Sir:
Em.    To12L. Deachmp, Lay 4, 1939, Page 2
                             "?~

the ;I~OV~S~O~Sof OUT'iens statute, Article
152Sb relating to cor:mrations of a similar na-
ture . ';ie
          have corqared those statutes with the
Arkansas Statutes relating to the same kind of
aorporation, and we are of the opinion that this
oorporation is not organized ror pecuniary profit
within the intendment or the provisions or Arti-
Qle 1529. The users of'the eleotrioity or other
services rendered .bysuoh a corporationare all
member8 of the eorporatlon. There Is no capital
ala&k aud its pnrpose‘lsto serve the people of
therura10 olQwnit$eeulth elBotria1tyor twal-
.abl.e
     them to obtain the neeessarp qpplioa md
squt~tto     onjoythe  we 0r aleoftieity,

            Tow   rreeond   quastiw   as   tc   whethe   tidB
             IImtitladto be &rented a perpit .
               his Stat0 under.th@ praripiecG~of
                Wothtithat    the X.&&turki
              ~dedthatstlshacrorporatixan sbmiX&
be allowed to.operatsln T-s    andwe base our '.
op2Jileli
        upm seotion 7 of oarA&,'krti01~ l!i,gab~
whioh reads a8 foUw8:
             hOi &araawloetrlo *oopora3g.~o*
        -aballdot be wad -in tIltI
                                 oorperaw aim0
        ofaeorporationorgani.mdumderthb~                   .~
        liar60r this stats, or authodsed tic.
        do'businesshoreirr,othartbenthoae
      _ tir~lzedp~nttotbe         pnr)isim
        0r this Aot.*.

          le thlnktha~‘thl~  dlsolasesan %ntSa-~.
tiw 0r the Isgislaturolo permU a roraien&or-
porationtoaom in++Ter;asanBrendertbe eer-,
viesa provided ror in our Aot, lf the @rewtanoes
merit an entranae.
             Your third queqtion as to the fll*g
fee to be'charged,by the~Ss~r#&ary of state'6 or-
rice for the pen&t to &ah ti'borporstioa,thts
department held In a ttimer oplnicm that we tho*t
      Hon. Tom I+ Beaahanp, Kay 4, 1939, Page 3

      the Legislature intended that our State should
      exeroise some sort of oontrol over such a for-
      eign corporation, and for that reason we held
      that they should secure a permit to do business
      in Texae. Slnos thia is a foreign oorporaticm
      asking perrnlssion to oome into Texas, in our
      opinion, your department should oharge a fiity
      dollar riling fee lor,thls corporation. Under
      Article 3914 or our Rewised Civil Statutes rifty
      dollars Is-the minimum fee prescribed ror a for-
      eign oorporatlon.
                Your rcmbh questloh 1s what r2.33diee
      ttu or lioewe tax ie to be i?.nnu~u9assessed~
       thin corporaticm. 13aotiuuSO or Artiole 1528b
      providea that suoh oorporaticoshall annually
      pajfa ten dollar lloowo fee on or before May Igt
       of eaoh yeax?and ahall be &Wpt from all other
       oxolse texa.a. They are, therefare, exempt frqm
       cuxy2'tmuohloetax,butnust payonlytheten
      .aollw annual llosnrrefaa.
                u oul?OpiniOn~tho8Outhne.Bt~k;snWB
      Eleetrlo QooperativeOorparatioa,nheuldbe issued
.-:   a pexmlt to do bmlnew in Tgxaa+~ We believe the
      psr0Q r1fllng~r00 r0r wh      t to be fftty
      dcdarsandtbat    Cheyahoul PBcppf
                                   watt       QlJ.ar
      annual Uosnee ie8w    or before&Say   1st each
      yaare